     Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

LEDIS DIAZ                                                    CIVIL ACTION

VERSUS                                                        NO. 18-6580-WBV-KWR

USA PROFESSIONAL LABOR, LLC                                   SECTION: D (4)


                                   ORDER and REASONS

         Before the Court is an Ex Parte Consent Motion to File Under Seal Parties’

Settlement Agreement1 and a Joint Motion to Approve Settlement and For Dismissal

of All Claims.2      After careful consideration of the parties’ memoranda and the

applicable law, both Motions are GRANTED.

    I.      FACTUAL AND PROCEDURAL BACKGROUND

         On July 9, 2018, Ledis Diaz, on behalf of himself and other individuals

similarly situated, filed a Complaint against his former employer, USA Professional

Labor, LLC, for its failure to pay appropriate overtime wages under the Fair Labor

Standards Act (the “FLSA”).3 On November 5, 2019, this Court granted, as modified,

Plaintiff’s Motion for Conditional Certification as a Collective Action and Notice to

Potential Class Members.4 Six individuals opted into this lawsuit.5 The Court

subsequently granted Plaintiff’s request to file an amended complaint to name

Gilberto Alarcon and Edin Alarcon as additional defendants.6 Since the Court’s


1 R. Doc. 71.
2 R. Doc. 72.
3 R. Doc. 1.
4 R. Doc. 22.
5 R. Docs. 28, 29, 33, 34.
6 See, R. Docs. 40 & 42. The Court subsequently dismissed Plaintiff’s claims against Gilberto Alarcon

on January 15, 2021 for failure to prosecute under Fed. R. Civ. P. 4(m). R. Doc. 76.
     Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 2 of 11




ruling granting conditional certification, counsel for Mr. Diaz and Defendants have

been engaged in discovery and motion practice, which has occurred during the

ensuing two-and-a-half years of litigation.

          On December 17, 2020, the parties participated in a settlement conference with

Chief United States Magistrate Judge Karen W. Roby, which was successful.7 On

January 12, 2021, Mr. Diaz filed the instant Ex Parte Consent Motion to File Under

Seal Parties’ Settlement Agreement.8 Mr. Diaz, on behalf of himself and all other

opt-in individuals (collectively, “Plaintiffs”), USA Professional Labor, LLC and Edin

Alarcon also filed the instant Joint Motion to Approve Settlement and For Dismissal

of All Claims.9 Mr. Diaz seeks to file the executed Settlement and Release Agreement

into the record under seal as an exhibit to the Joint Motion to Approve Settlement.10

In the Joint Motion, the parties request that the Court review and approve the terms

of the proposed settlement of this collective action under the FLSA.11 Under the

settlement agreement, USA Professional Labor, LLC and Edin Alarcon agree to pay

Plaintiffs a total of $25,000.00, with $16,946.00 in payment to Plaintiffs and

$8,054.00 in attorney’s fees to Plaintiffs’ counsel.

    II.      LEGAL STANDARD

          The Court “must approve any settlement reached by the parties which resolves

the claims in this action brought under Section 16(b) of the FLSA.”12 “In order to


7 See, R. Doc. 32 in Civ. A. No. 20-1360, Manuel Reyes v. South Building Services LLC, et al. (E.D. La.),
consolidated with Civ. A. No. 20-1361, Urbina v. South Building Services LLC, et al. (E.D. La.).
8 R. Doc. 71.
9 R. Doc. 72.
10 R. Doc. 71.
11 R. Doc. 72.
12 Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 717 (E.D. La. 2008).
      Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 3 of 11




approve a settlement proposed by an employer and employees of a suit brought under

the FLSA and enter a stipulated judgment, a court must determine that the

settlement is a ‘fair and reasonable resolution of a bona fide dispute over FLSA

provisions.’”13 In deciding whether to approve the settlement of an FLSA collective

action, the Court’s primary focus is not on due process concerns, as it would be for a

Fed. R. Civ. P. 23 class action.14 Instead, the Court must focus on ensuring that an

employer does not take advantage of its employees in settling their claim for wages.15

     III.   ANALYSIS

        The Court is very familiar with this case, as it has been pending before this

Court since June 2019. Further, the Court held a telephone status conference on

March 13, 2020 regarding Plaintiff’s Motion for Protective Order, Sanctions, and

Corrective Notice,16 and another telephone status conference on April 28, 2020 to

discuss a Joint Motion to Continue Deadlines.17                   The Court further notes that

Plaintiffs are represented by competent counsel, as are defendants, USA Professional

Labor, LLC and Edin Alarcon. Additionally, the Court is aware that this settlement

was perfected during a scheduled settlement conference requested by the parties and

with the assistance of Chief Magistrate Judge Roby.




13 Id. at 719 (quoting Lynn’s Food Stores, Inc. v. U.S. ex rel. U.S. Dept. of Labor, Employment Standards
Admin., Wage and Hour Div., 679 F.2d 1350, 1355 (11th Cir. 1982); Camp v. Progressive Corp., Civ. A.
Nos. 01-2680, 03-2507, 2004 WL 2149079 (E.D. La. Sept. 23, 2004)).
14 Collins, 568 F. Supp. 2d at 719 (citations omitted).
15 Id. (citations omitted).
16 R. Doc. 44.
17 R. Doc. 53.
     Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 4 of 11




       A. The Settlement is the Product of a Bona Fide Dispute.

       Having reviewed the pleadings, the Memorandum in Support of Joint Motion

to Approve Settlement and For Dismissal of All Claims18 and the Settlement and

Release Agreement executed by the parties, the Court finds that the proposed

settlement is the product of a bona fide dispute over FLSA provisions. Specifically,

there is a bona fide dispute regarding whether Defendants failed to properly

compensate Plaintiffs for hours worked in excess of forty (40) in a workweek, the

amount of any damages owed, whether Defendants willfully violated the FLSA or

acted in good faith, whether liquidated damages should be assessed, and whether

Edin Alarcon “employed” Plaintiffs within the meaning of the FLSA.

       B. The Settlement is Fair and Reasonable.

       In determining whether a settlement is fair and reasonable, the Court must

consider the following six factors set forth by the Fifth Circuit in Reed v. General

Motors Corp.: (1) the existence of fraud or collusion behind the settlement; (2) the

complexity, expense, and likely duration of the litigation; (3) the stage of the

proceedings and the amount of discovery completed; (4) the probability of plaintiffs’

success on the merits; (5) the range of possible recovery; and (6) the opinions of class

counsel, class representatives and absent class members.19 “When considering these




18R. Doc. 72-1.
19Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 722 (E.D. La. 2008) (quoting Camp v.
Progressive Corp., Civ. A. Nos. 01-2680, 03-2507, 2004 WL 2149079 (E.D. La. Sept. 23, 2004) (citing
Reed v. General Motors Corp., 703 F.2d 170, 172 (5th Cir. 1983))) (internal quotation marks omitted).
     Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 5 of 11




factors, the court should keep in mind the ‘strong presumption’ in favor of finding a

settlement fair.”20

       1. There was no fraud or collusion behind the settlement.

       Turning to the first Reed factor, Court has found no indication of fraud or

collusion. In addition to the strong presumption in favor of finding a settlement fair,

absent evidence to the contrary, there is also a presumption that no fraud or collusion

occurred between counsel.21 Here, the parties have engaged in discovery, motion

practice and negotiations to resolve this matter. There has been no claim of fraud or

collusion. The parties claim that the settlement not only provides an immediate

benefit to Plaintiffs, it confers “precisely what Plaintiffs sought in this lawsuit:

compensation for overtime hours worked.”22 The parties assert that, “The specific

recovery for each Plaintiff pursuant to the settlement is based on overtimes [sic]

hours allegedly worked, as determined by Plaintiffs’ counsel,” and that, “Plaintiffs

are aware of, and agreed to, the specific amount to be awarded.”23 As such, the Court

finds that the first factor indicates the settlement is fair and reasonable.

       2. The litigation will likely be complex, expensive, and lengthy.

       The Court further finds that the second factor, the complexity, expense, and

likely duration of the litigation, also indicates that the settlement is fair and



20 Domingue v. Sun Elec. & Instrumentation, Inc., Civ. A. No. 09-682, 2010 WL 1688793, at *1 (M.D.
La Apr. 26, 2010) (quoting Camp, Civ. A. Nos. 01-2680, 03-2507, 2004 WL 2149079 at *5 (citing Cotton
v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977))).
21 Catherine v. SureTemps, LLC, Civ. A. No. 17-7561, 2019 WL 4038604, at *3 (E.D. La. Aug. 27, 2019)

(citing Atkins v. Worley Catastrophe Response, LLC, Civ. A. No. 12-2401, 2014 WL 1456382, at *2 (E.D.
La. Apr. 14, 2014)).
22 R. Doc. 72-1 at p. 4.
23 Id.
     Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 6 of 11




reasonable. This case has been pending for more than two years.24 Although the

discovery deadline was October 30, 2020,25 there remain several unresolved issues,

including the Plaintiff’s Motion for Protective Order, Sanctions, and Corrective

Notice, which concerns allegations that near the end of the opt-in period, Edin

Alarcon was urging all of his employees not to joint this lawsuit and immediately

terminating any employees who joined the suit.26 As the parties point out, the parties

disagree about the merits of Plaintiffs’ claims, the viability of Defendants’ defenses

and the proper calculation of damages.              The parties also claim that without a

settlement, they would have engaged in extensive and expensive trial practice, and

that even if Plaintiffs had prevailed on the merits at trial, an appeal to the Fifth

Circuit would likely have resulted.27 The Court finds that these unresolved issues

and the complexity of the litigation indicate that the settlement is fair and

reasonable.

       3. The stage of the proceedings and the amount of discovery completed.

       Turning to the third factor, the stage of the proceedings and the amount of

discovery completed, the Court finds this factor also indicates that the settlement is

fair and reasonable. The Court considers how much formal discovery has been

completed because “extensive discovery [by the parties indicates] a good

understanding of the strengths and weaknesses of their respective cases and hence



24 See, R. Doc. 1.
25 R. Doc. 54.
26 R. Doc. 36. The Court notes that the Motion for Protective Order, Sanctions and Corrective Notice

was terminated on December 22, 2020 when the case was dismissed without prejudice due to
settlement. See, R. Doc. 70.
27 R. Doc. 72-1 at p. 4.
     Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 7 of 11




that the settlement’s value is based upon such adequate information,” and “full

discovery demonstrates that the parties have litigated the case in an adversarial

manner and . . . therefore . . . settlement is not collusive but arms-length.”28 As

previously mentioned, the discovery deadline was October 30, 2020, and the parties

claim that they have “engaged in discovery.”29

       Although no further details are provided regarding the extent of discovery

conducted, that the parties participated in a successful settlement conference with

the assigned magistrate judge indicates that the parties conducted enough discovery

to obtain a good understanding of the strengths and weaknesses of their respective

cases and that the settlement was an arms-length transaction. Thus, the Court finds

that the parties have litigated this case in an adversarial manner and are sufficiently

familiar with the facts to reach a fair settlement, such that the third Reed factor

weighs in favor of finding the settlement fair and reasonable.

       4. Plaintiffs’ probability of success on the merits is uncertain.

       The Court finds the fourth factor, the probability of Plaintiffs’ success on the

merits, is uncertain at this point. As outlined above, there remain several issues in

dispute regarding liability and damages. Additionally, Defendants deny Plaintiffs’

allegations and have asserted several affirmative defenses, including the

untimeliness of certain claims and the impropriety of a collective action in this case.30

The parties assert that the settlement provides substantial relief to the Plaintiffs and


28 Black v. DMNO, LLC, Civ. A. No. 16-2708, 2018 WL 4076330, at *2 (E.D. La. Aug. 27, 2018) (quoting
NEWBERG ON CLASS ACTIONS § 13:50 (5th ed.)).
29 R. Doc. 72-1 at p. 2.
30 R. Doc. 11.
      Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 8 of 11




eliminates the inherent risks that both sides will bear if the litigation continues. 31

Given the unresolved disputes between the parties and the stage at which this

litigation remains, the Court finds it unclear whether and to what extent Plaintiffs

would be meritorious.            As such, this factor indicates the settlement is fair and

reasonable.

        Further, regarding the second, third, and fourth Reed factors, this Court has

had the opportunity on two separate occasions to discuss the case with counsel.

Because each party is represented by very able counsel, the Court confirms that the

litigation would have been expensive and lengthy and that counsel were well aware

of the underlying facts through adequate discovery when the matter was settled with

Chief Magistrate Judge Roby. Finally, the Court is fully satisfied that these factors

weigh in favor of finding that the settlement if fair and reasonable.

        5. The range of possible recovery is uncertain.

        Based upon the allegations in the First Amending and Supplemental Collective

Action Complaint (the “Amended Complaint”), it appears that if Plaintiffs were

successful on the merits of their claims, Defendants would be liable to Mr. Diaz for

26 hours of overtime for work performed over two weeks in January 2018.32 The

Amended Complaint, however, is silent as to the alleged overtime owed to the six opt-

in plaintiffs.33 Although not specified in the Settlement and Release Agreement, the

parties assert that each plaintiff’s recovery “is based on overtimes [sic] hours



31 R. Doc. 72-1 at pp. 3-4.
32 R. Doc. 42 at ¶ 17.
33 See, generally, R. Doc. 42.
        Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 9 of 11




allegedly worked, as determined by Plaintiffs’ counsel.” 34 Under the Settlement

Agreement, the seven plaintiffs will receive $16,946.00 and Plaintiffs’ attorneys will

receive $8,054.00 in attorney’s fees. Thus, Plaintiffs will receive two-thirds of the

settlement amount and their attorneys will receive the remaining third. While no

further information has been provided regarding the amount that each plaintiff will

receive, the Court finds that these amounts are reasonable in light of the allegations

in the Amended Complaint. Nonetheless, because the parties have not provided the

Court with sufficient information regarding the range of possible recovery, the Court

finds the fifth Reed factor to be neutral, while noting that an award of one-third of

the settlement amount for attorneys’ fees does not appear to be unreasonable in this

case.

           6. Opinions of class counsel, class representatives, and absent class
              members.

           The only parties to the settlement in this case are plaintiffs, Ledis Diaz,

Manuel Reyes, Silviano Garcia, Alba Urbina, Edwin Enamorado, Nelson Enamorado,

and Elvin Enamorado, and defendants, USA Professional Labor, LLC and Edin

Alarcon. There are no “absent class members,” as no other general laborers consented

to join the collective action on or before the date on which the opt-in period for the

class expired.35 Further, both parties are represented by experienced and competent

counsel in this matter and, “The Court is entitled to rely on the judgment of




34   R. Doc. 72-1 at p. 4.
35   R. Doc. 22.
    Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 10 of 11




experienced counsel in its evaluation of the merits of a class action settlement.”36 The

parties in this case jointly seek judicial approval of a settlement agreement that

addresses a bona fide dispute and was negotiated in good faith. As such, the Court

finds this final factor indicates the settlement is fair and reasonable.

         Based on the foregoing, the Court finds that five of the six Reed factors indicate

that the settlement reached in this case is fair and reasonable, and that the sixth

factor is neutral. In light of the “strong presumption” that a settlement is fair,37 the

Court finds that the settlement reached in this case is fair and reasonable.

   IV.      CONCLUSION

         For the reasons set forth above, the Court finds that the settlement reached in

this case is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions, and approves the settlement.

         Accordingly,

         IT IS HEREBY ORDERED that the Joint Motion to Approve Settlement and

For Dismissal of All Claims38 is GRANTED and that the parties’ Settlement and

Release Agreement is Approved.




36Lackey  v. SDT Waste & Debris Servs., LLC, Civ. A. No. 11-1087, 2014 WL 4809535, at *2 (E.D. La.
Sept. 26, 2014) (quoting Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 727 (E.D. La. 2008))
(internal quotation marks omitted).
37 Domingue v. Sun Elec. & Instrumentation, Inc., Civ. A. No. 09-682, 2010 WL 1688793, at *1 (M.D.

La Apr. 26, 2010) (quotation omitted); Camp v. Progressive Corp., Civ. A. Nos. 01-2680, 03-2507, 2004
WL 2149079 (E.D. La. Sept. 23, 2004) (citations omitted).
37 Camp, Civ. A. Nos. 01-2680, , 03-2507, 2004 WL 2149079, at *5 (quoting Cotton v. Hinton, 559 F.2d

1326, 1331 (5th Cir. 1977); Henderson v. Eaton, Civ. A. No. 01-0138, 2002 WL 31415728, at *2 (E.D.
La. Oct. 25, 2002)).
38 R. Doc. 72.
       Case 2:18-cv-06580-WBV-KWR Document 77 Filed 03/11/21 Page 11 of 11




          IT IS FURTHER ORDERED that this action is DISMISSED WITH

PREJUDICE in accordance with the terms of the Settlement and Release

Agreement, with each party to bear its own attorneys’ fees and costs except as

provided in the Settlement and Release Agreement.

          IT IS FURTHER ORDERED that the Ex Parte Consent Motion to File Under

Seal Parties’ Settlement Agreement39 is GRANTED. The Clerk of Court is directed

to file UNDER SEAL the parties’ Settlement and Release Agreement.

          New Orleans, Louisiana, March 11, 2021.


                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge




39   R. Doc. 71.
